Citation Nr: 0913388	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 9, 2004 
for the award of a special monthly compensation (SMC) based 
upon the Veteran's need for the regular aid and attendance 
(A&A) of another person.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to November 
1969.  The appellant is the Veteran's sister and his 
custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA) which awarded SMC based upon the 
Veteran's need for A&A.  An effective date of August 9, 2004 
was assigned.

The Veteran was declared incompetent in an October 1981 
rating decision.  The appellant was appointed the Veteran's 
custodian in a March 1988 administrative decision. 



FINDINGS OF FACT

1.  Entitlement to SMC based on A&A was an element of the 
Veteran's claim for service connection for diabetes mellitus 
received on October 14, 2003.

2.  Service connection for diabetes mellitus was granted 
effective October 14, 2002 on the basis of a liberalizing law 
or issue.

3.  At all times since October 14, 2002, diabetes mellitus 
has caused the Veteran to required the regular aid and 
attendance of another person to protect himself from the 
hazards incident to his environment.



CONCLUSION OF LAW

The criteria for an effective date of October 14, 2002 for 
the award of SMC based upon need for regular A&A have been 
met.  38 U.S.C.A. §§ 1114, 5110, 5113 (West 2002); 38 C.F.R. 
§§ 3.155, 3.350, 3.352, 3.400 (2008)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, 263 Fed. Appx. 54 (C.A. Fed.Cir. 2008) (See Fed. 
Rule of Appellate Procedure 32.1 generally governing citation 
of judicial decisions issued on or after Jan. 1, 2007. See 
also Federal Circuit Rule 32.1 and Federal Circuit Local Rule 
32.1.)

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD after the grant of 
service connection begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Dunlap, 21 Vet. App. at 
119; see Goodwin v. Peake, 22 Vet App 128 (2008).  No such 
allegation of prejudice has been made in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  His VA treatment records have been obtained.  
He has been afforded a VA examination and a sufficient 
medical opinion has been obtained.

As neither the Veteran, the appellant or his representative 
has indicated that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of his 
appeal.  

SMC Criteria

SMC is payable to a Veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be afforded consideration in 
determining whether the Veteran is in need of regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Earlier Effective Date for SMC

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

SMC is a component of the rating for service connected 
disabilities, and the effective date of SMC is controlled by 
the criteria for assigning increased ratings. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Factual Background

A May 1981 formal pension application indicates that the 
Veteran sustained a serious head injury in April 1981 after 
falling from a second floor balcony.  Entitlement to a 
nonservice connected pension and a special monthly pension 
based upon need for A&A was awarded in an October 1981 rating 
decision.  

In July 2000 the Veteran underwent a VA examination for 
housebound status or need for regular aid and attendance.  It 
was reported that he lived with his sister, who accompanied 
to the examination.  The examiner noted that the Veteran had 
marked spasticity, poor coordination and mild muscle weakness 
of his right lower extremity, but that his left lower 
extremity was normal.  The Veteran was noted to be unable to 
walk except short distances with his walker in his home, and 
that he used his wheelchair outside of his home.  

Poor balance due to his right lower extremity weakness and 
spasticity was noted.  This required the Veteran to hold onto 
furniture in a room or his walker to maintain his upright 
posture and prevent falling.  His sister reported that she 
monitored his blood glucose and prepared his insulin.  He was 
unable to prepare meals for himself.  He could attend to 
bowel and bladder function himself.  

The examiner diagnosed old cerebral vascular accident with 
right hemiparesis and spasticity of the right sided muscles 
with associated weakness and poor balance; diabetes mellitus, 
lower extremity peripheral neuropathy; hypertension and mild 
chronic renal insufficiency.  He opined that he required the 
daily personal healthcare services of a skilled provider.

On October 14, 2003, the Veteran filed a claim for service 
connection for diabetes mellitus and other related 
conditions.  A May 2004 rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating; granted service connection for end stage 
renal disease and assigned a 60 percent disability rating; 
granted service connection for hypertension and assigned a 10 
percent disability rating; and granted service connection for 
bilateral lower extremity peripheral neuropathy, and assigned 
a 10 percent disability evaluation for each leg.  

All disability evaluations, except hypertension, were 
effective October 14, 2002, the effective date for service 
connection for hypertension was October 15, 2003.  The 
combined evaluation was 70 percent, from October 14, 2002 to 
March 25, 2003; 90 percent from March 26, 2003 to September 
30, 2003; and 100 percent since October 1, 2003.

A September 2003 VA social work assessment noted that the 
Veteran's speech was slurred, that he was having some 
difficulty with his memory as well as having a "great deal 
of difficulty" recalling his employment history.  He stated 
that his sister handled all of his financial matters and 
assisted him with some activities of daily living.

The Veteran indicated in a September 2003 VA physical therapy 
consultation note that he was independent in all activities 
at home with the exception of bathing and cooking, which were 
performed by his sister.

An October 2003 VA hospital admission note indicated that the 
Veteran had either fallen asleep or "passed out" during 
dialysis and that he was admitted to monitor his mental 
status.  It was noted that he needed to begin chronic 
dialysis.

A November 2003 VA nephrology treatment note indicates that 
the Veteran was undergoing dialysis three times per week and 
was taking "very small" doses of insulin twice daily.  He 
was noted to require a wheelchair and the assistance of 
another to ambulate, that he was not able to use stairs, that 
he required the help of another to go outside, bathe, or to 
transfer.  The assistance of another to dress, eat or 
eliminate was denied.  Instructions regarding the Veteran's 
care and diet were given both to him and to his "family."

In her August 2004 SMC claim, the appellant stated that the 
Veteran was unable to take a bath without her help, that his 
livelihood depends on her, and she does and prepares 
"everything" for him.

The August 2004 VA physician's statement, that accompanied 
the claim, indicated that the Veteran was unable to walk 
"household distances" using his walker but required a 
wheelchair for mobility for longer distances outside of 
house.  A examining physician also noted that the Veteran can 
leave home with his wheelchair along with a caregiver to 
assist in pushing the wheelchair.

In her December 2004 notice of disagreement, the appellant 
stated that she had been taking care of the Veteran since he 
moved in with her in 1986.  She stated that he was able to 
feed, use the bathroom and dress himself after she got out 
his clothing. 

The appellant, in her January 2005 statement, stated that she 
makes sure that the Veteran's teeth are brushed, helps him 
into and out of the bathtub, prepares his food, gives him his 
medicine, and lays out his clothing.  She also transported 
him to and from dialysis three times per week.

A January 2005 VA nephrology treatment note indicates that 
the Veteran continued to receive hemodialysis three times 
weekly.

In her July 2005 substantive appeal, the appellant indicated 
that she continued to care for the Veteran as he would be 
"in the chair all day without doing anything" if she did 
not assist him.

Analysis

The appellant contends that the Veteran is entitled to an 
effective date in 1986 for the grant of special monthly 
compensation based on need for A&A.  The regulations 
governing SMC do not authorize an effective date prior to the 
grant of service connection for the disability for which the 
Veteran requires aid and attendance.  38 U.S.C.A. § 1114; 38 
C.F.R. § 3.400.  

Because service connection was not in effect for any disease 
or disability prior to October 14, 2002, it would not be 
possible to grant special monthly compensation prior to that 
date.

The question then, is whether the Veteran is entitled to an 
effective date for SMC based on A&A between October 14, 2002 
when service connection became effective, and August 9, 2004, 
the current effective date.

The rating decision that granted service connection 
recognized the claim for service connection as having been 
received on October 14, 2003, but awarded an effective date a 
year earlier than that date.  This effective date was 
apparently premised on the provisions of 38 C.F.R. § 3.114 
(2008), which provides for an award of service connection one 
year prior to the date of claim, when the award is based on a 
liberalizing law or issue.

In May 2001, the regulations were revised to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for Veterans who were exposed to 
Agent Orange while in service. See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there are five elements to a 
service connection claim.  Those elements include the degree 
of disability; and effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Hence, the October 2003, claim for service connection 
encompassed the question of whether he was entitled to SMC.  
The July 2000, examination for A&A showed that the Veteran 
required assistance in monitoring blood glucose and 
administering insulin for diabetes.  These needs equate to a 
requirement for assistance in protecting himself from the 
hazards incident to his environment.  Absent assistance, he 
risked serious injury or death from the failure to properly 
monitor blood glucose and administer insulin.  The need for 
this assistance was triggered by a disability that was 
service connected, effective October 14, 2002.

The evidence establishes a factual need for SMC based upon 
A&A as of July 18, 2000 based upon the Veteran's diabetes 
mellitus.  SMC was an element of the service connection claim 
and the criteria for SMC based on A&A were met at all times 
since the effective date of service connection, an effective 
date of October 14, 2002 for the award of SMC is, therefore, 
warranted.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date of October 14, 2002 for 
special monthly compensation based upon regular aid and 
attendance is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


